     Case 17-70275            Doc 48       Filed 03/07/19 Entered 03/08/19 01:26:54                          Desc Imaged
                                           Certificate of Notice Page 1 of 2



          SO ORDERED.

          SIGNED this 5 day of March, 2019.




                                                                     John T. Laney, III
                                                            United States Bankruptcy Judge




                                               81,7('67$7(6%$1.5837&<&2857
                                                  0,''/(',675,&72)*(25*,$
,Q5H   -LOO*UHJRLUH%HUJHURQ                                            &+$37(5
          3DUN$YH1
          7LIWRQ*$                                                  &DVH1XPEHU-7/

          ;;;;;

                                            25'(52175867((6027,2172',60,66
7KH7UXVWHH
VPRWLRQWRGLVPLVVLQWKHDERYHUHIHUHQFHGFDVHKDYLQJEHHQFRQVLGHUHGWKHVDPHLVKHUHE\

'(1,('RQWKHFRQGLWLRQWKDWWKH'HEWRUVPDNHDOOIXWXUHSD\PHQWVWRWKH7UXVWHHLQDWLPHO\PDQQHU

8SRQIDLOXUHWRVWULFWO\FRPSO\ZLWKDQ\WHUPKHUHRIWKH7UXVWHHVKDOODGYLVHWKH&RXUWDQGWKHFDVHZLOOEHGLVPLVVHGZLWKRXWIXUWKHU
QRWLFHRUKHDULQJ

                                                         (1'2)'2&80(17

                                                                       V-RQ'H/RDFK
                                                                       -RQ'H/RDFK*$%DU1RIRU
                                                                       &+$37(575867((
 32%R[
 &ROXPEXV*$
 3KRQH
 HFI#FKWUXVWHHFRP
          Case 17-70275            Doc 48       Filed 03/07/19 Entered 03/08/19 01:26:54                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                Middle District of Georgia
In re:                                                                                                     Case No. 17-70275-JTL
Jill Gregoire Bergeron                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113G-7                  User: dhg                          Page 1 of 1                          Date Rcvd: Mar 05, 2019
                                      Form ID: pdfntc                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 07, 2019.
db             +Jill Gregoire Bergeron,   409 Park Ave. N.,   Tifton, GA 31794-4319
cr             +Ditech Financial LLC,   14841 Dallas Parkway Ste 300,   Dallas, TX 75254-7883

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: debbie.riner@amerisbank.com Mar 05 2019 18:39:49     Ameris Bank,   P O Box 870,
                 Vidalia, GA 30475-0870
cr             +E-mail/PDF: gecsedi@recoverycorp.com Mar 05 2019 18:45:16     Synchrony Bank,
                 c/o PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 07, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 5, 2019 at the address(es) listed below:
              A. Michelle Hart Ippoliti    on behalf of Creditor    Ditech Financial LLC
               BankruptcyECFMail@mccallaraymer.com, mh1@mccallaraymer.com
              Andrew Justin Kussmaul    on behalf of Creditor    Ditech Financial LLC POCInquiries@bonialpc.com
              Franklin D. Hayes    on behalf of Debtor Jill Gregoire Bergeron fhayeslaw@yahoo.com,
               angiehintonhayes@yahoo.com, hayesfr86239@notify.bestcase.com
              John D. Schlotter    on behalf of Creditor   Ditech Financial LLC john.schlotter@mrpllc.com,
               BankruptcyECFmail@mrpllc.com
              Karl Edward Osmus    on behalf of Creditor   Ameris Bank karlosmus@aol.com
              Kristin Hurst     ecf@ch13trustee.com, courtdailysummary@ch13trustee.com
              Ronald A. Levine    on behalf of Creditor   Ford Motor Credit Company, LLC A Delaware Limited
               Liability Company rlevine@levineblock.com
              U.S. Trustee - MAC    Ustp.region21.mc.ecf@usdoj.gov
              Vanessa Anne Leo    on behalf of Creditor   Ally Financial Inc valeo@logs.com
                                                                                              TOTAL: 9
